IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DOTAN Y. MELECH, RECEIVER FOR                           No. 83761
                 CWNEVADA, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY,
                 Petitioner,
                 vs.
                 THE EIGHTH JUDICIAL DISTRICT                               OCT 12 Da
                 COURT OF THE STATE OF NEVADA,                                            .';
                                                                          ELIZA. min,
                 IN AND FOR THE COUNTY OF                               CLERK o r UPRE:NIF    '

                 CLARK; AND THE HONORABLE                                          177C0;—"--
                 MARK R. DENTON, DISTRICT JUDGE,
                 Respondents,
                   and
                 NUVEDA, LLC; TRC-EVOLUTION NV,
                 LLC; HIGHLAND PARTNERS NV LLC;
                 MI-CW HOLDINGS NV FUND 2, LLC;
                 MI-CW HOLDINGS LLC; GREEN
                 PASTURES FUND, LLC SERIES 1
                 (CWNEVADA, LLC); JAKAL
                 INVESTMENTS, LLC; JONATHAN S.
                 FENN AS TRUSTEE OF THE
                 JONATHAN S. FENN REVOCABLE
                 TRUST; AND GROWTH
                 OPPORTUNITIES, LLC,
                 Real Parties in interest.

                                     ORDER DISMISSING PETITION
                            This is an original petition for a writ of prohibition challenging
                district court orders in a receivership matter. Petitioner has filed a motion
                to voluntarily dismiss this writ petition, stating that he no longer seeks this
                court's extraordinary intervention.     Real parties in interest Highland
                Partners NV LLC; MI-CW Holdings NV Fund 2, LLC; MI-CW Holdings
                LLC; and TRC-Evolution NV, LLC have filed joinders in the motion. Real
                party in interest NuVeda, LLC, who did not file an answer against issuance
                of the requested writ, objects to dismissal and opposes the motion.
SUPREME COURT
     OF
       NEVADA


ku. I ,14 7 A
                            Having reviewed the motion, opposition, and objection, the
                motion for a voluntary dismissal is granted. This writ of prohibition is
                dismissed. This dismissal is without prejudice to this court's ability to
                consider the arguments and claims set forth by NuVeda in Docket No.
                85254, if appropriate.
                            It is so ORDERED)




                                         Cadish


                                          ,
                Pickering




                cc:   Hon. Mark R. Denton, District Judge
                      Holley Driggs/Las Vegas
                      Dickinson Wright PLLC
                      Greenberg Traurig, LLP/Las Vegas
                      Jolley Urga Woodbury Holthus
                      Law Office of Mitchell Stipp
                      Argentum Law
                      Lewis Roca Rothgerber Christie LLP/Las Vegas
                      Eighth District Court Clerk




                     'The Honorable Mark Gibbons, Senior Justice, participated in this
                matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                   2
(01 I947A